The indictment charged appellant with the offense of grand larceny, to wit, that he feloniously took and carried away a cow of the value of $15, the personal property of W. F. Eich. The trial resulted in his conviction as charged, and the court sentenced the defendant to serve an indeterminate term of imprisonment in the penitentiary for not less than eighteen months nor more than twenty-four months. From the judgment of conviction, an appeal was taken to this court.
There is no error apparent on the record, and upon the record this appeal is rested. The judgment of conviction will stand affirmed.
Affirmed.